DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election of Invention I, drawn to a binder comprising a copolymer having a first repeating unit represented by Chemical Formula I; a second repeating unit represented by Chemical Formula II where R1=H and a third repeating unit represented by Chemical Formula III where R2=H and M+=Na+ and used in an anode comprising a silicon-based active material in the reply filed on 9-14-2022 is acknowledged. Because applicant did not distinctly and specifically point out the supposed errors in the restriction requirement, the election has been treated as an election without traverse (MPEP § 818.01(a)).  The anode active material further includes a carbon-based active material.
Claims 11-13 and 16-18 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected species, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 9-14-2022.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-10, 14-15 and 19 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, because the specification, while being enabling for Mn+ comprising Li, Na or NH4 when n=1; Ca or Mg when n=2 and Al or Ga when n=3, does not reasonably provide enablement for any cation with an oxidation number of n.  The specification does not enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make the invention commensurate in scope with these claims. This is taught in [0062].

Claims 10 and 15 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, because the specification, while being enabling for the binder included in an amount of 0.5-40% with respect to a total weight of the anode active material layer does not reasonably provide enablement for any amount of the binder material.  The specification does not enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make the invention commensurate in scope with these claims. This is taught in [00118].
Claims 4-5, 7, 9, 15 and 19 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.         Claim 4 is rejected because it is unclear how this claim further limits claim 1 from which the claim depends from because claim 1 claims a binder and claim 4 is claiming an aqueous  solution. This makes the claim vague and indefinite.          Claim 4 is rejected because it is unclear what the 8% by weight refers to. This makes the claim vague and indefinite.          Claim 5 is rejected because it is unclear what is included in the amount that is less than 100% in the binder.  This makes the claim vague and indefinite.           Claim 7 is rejected because a copolymer or a binder cannot have a tensile strength when forming a film thickness. This makes the claim vague and indefinite.           Claim 9 is rejected because a copolymer or a binder cannot have a tensile strength when forming a film thickness. This makes the claim vague and indefinite.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claim(s) 1-10, 14-15 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Serizawa et al. (WO 2019/088166 or US 2021/0210785).            Serizawa et al. (‘166) teaches in claim 1, a lithium ion secondary battery comprising a negative electrode comprising a binder comprising a polymer comprising a monomer unit comprising a functional group selected from the group consisting of -OH, -COOH, -COOM, etc. wherein M is a metal element.  Serizawa et al. teaches in claim 2, that the polymer is selected from the group consisting of polyvinyl alcohol, poly(meth)acrylic acid, poly(meth)acrylate, etc. Serizawa et al. teaches in claim 3, that the polymer is a copolymer comprising a monomer unit comprising -OH and a monomer unit comprising -COOH or -COOM. Serizawa et al. teaches in claim 4, that the negative electrode comprises a silicon material. Serizawa et al. teaches in [0031, 0034 and 0036] where M can be alkali metals for instance Na, Li, etc.           Serizawa et al. (‘166) discloses the claimed invention except for specifically teaching that the binder comprising a copolymer specifically having a first repeating unit (A) represented by Chemical Formula I; a second repeating unit (B) represented by Chemical Formula II where R1=H and a third repeating unit (B) represented by Chemical Formula III where R2=H and M+=Na+  wherein a ratio of (A), -OH to the sum of B, -COOH and -COONa is 90:10 to 52:48 or a ratio of the number of second repeating unit, -COOH and a number of the third repeating unit, -COONa is 67:33 to 1:99 or a weight average molecular weight of the copolymer is 225,000 to 2,000,000.           It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use a copolymer comprising a monomer unit comprising -OH, specifically polyvinyl alcohol; a monomer unit comprising -COOH, specifically , poly(meth)acrylic acid and a monomer unit comprising -COOM wherein M is Na or Li, specifically poly(meth)acrylic acid in the binder taught by Serizawa et al. (‘166) because it is prima facie obvious to combine two compositions each of which is taught by prior art to be useful for the same purpose in order to form a third composition that is to be used for the very same purpose.  See In re Kerkhoven, 205 USPQ 1069; In re Susi, 169 USPQ 423.         It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have a ratio of -OH to the sum of -COOH and -COONa of 90:10 to 52:48 or a ratio of the number of second repeating units, -COOH and a number of the third repeating unit, COONa of 67:33 to 1:99 thus having a weight average molecular weight of the copolymer is 225,000 to 2,000,000, since it has been held that where general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art.  In re Aller, 105 USPQ 233.
        It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have a ratio of -OH to the sum of -COOH and -COONa of 90:10 to 52:48 or a ratio of the number of second repeating units, -COOH and a number of the third repeating unit, COONa of 67:33 to 1:99 thus having a weight average molecular weight of the copolymer is 225,000 to 2,000,000, since it has been held that discovering an optimum value of a result effective variable involves only routine skill in the art.  In re Boesch, 617 F.2d 272, 205 USPQ 215 (CCPA 1980).          Serizawa et al. (‘166) discloses the claimed invention except for specifically teaching wherein a percentage of -OH with respect to the sum of -OH, -COOH and -COONa is 65-85% or a ratio of the number of second repeating unit, -COOH and a number of the third repeating unit, -COONa is 50:50 to 1:99 or has a tensile strength of 1,000-3,000 kgf/cm2.             It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have a percentage of -OH with respect to the sum of -OH, -COOH and -COONa is 65-85% or a ratio of the number of second repeating unit, -COOH and a number of the third repeating unit, -COONa is 50:50 to 1:99 or has a tensile strength of 1,000-3,000 kgf/cm2, since it has been held that where general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art.  In re Aller, 105 USPQ 233.
         It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have a percentage of -OH with respect to the sum of -OH, -COOH and -COONa is 65-85% or a ratio of the number of second repeating unit, -COOH and a number of the third repeating unit, -COONa is 50:50 to 1:99 or has a tensile strength of 1,000-3,000 kgf/cm2, since it has been held that discovering an optimum value of a result effective variable involves only routine skill in the art.  In re Boesch, 617 F.2d 272, 205 USPQ 215 (CCPA 1980).
Claim(s) 1-9 are rejected under 35 U.S.C. 103 as being unpatentable over Tang et al. (CN101914213, machine translation).           Tang et al. teaches in [0017], a solution made by synthesizing a resin matrix material comprising a polymer comprising polyvinyl alcohol (PVA), acrylic acid (AA) (need to add alkali neutralized), etc. and teaches in [0018-0024], using 20-35 by weight of acrylic acid (AA), 1-5 wt% polyvinyl alcohol, etc. and the rest is water. Tang et al. teaches in [0028], that one or more of the alkali and acrylic acid is neutralizing degree of 60-90%.  Therefore teaching PVA: AA: alkali neutralized AA which teaches a copolymer having the first repeating unit, the second repeating unit and the third repeating unit cited.         Tang et al. discloses the claimed invention except for specifically teaching a copolymer specifically having a first repeating unit (A) represented by Chemical Formula I; a second repeating unit (B) represented by Chemical Formula II where R1=H and a third repeating unit (B) represented by Chemical Formula III where R2=H and M+=alkali  wherein a ratio of (A), PVA to the sum of B, AA and alkali neutralized AA is 90:10 to 52:48 or a ratio of the number of second repeating unit, AA and a number of the third repeating unit, alkali neutralized AA is 67:33 to 1:99 or a weight average molecular weight of the copolymer is 225,000 to 2,000,000.        It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use a copolymer comprising polyvinyl alcohol; acrylic acid and an alkali neutralized AA in the copolymer taught by Tang et al. because it is prima facie obvious to combine two compositions each of which is taught by prior art to be useful for the same purpose in order to form a third composition that is to be used for the very same purpose.  See In re Kerkhoven, 205 USPQ 1069; In re Susi, 169 USPQ 423.         It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have a ratio of PVA to the sum of AA and an alkali neutralized AA of 90:10 to 52:48 or a ratio of the number of AA and an alkali neutralized AA of 67:33 to 1:99 thus having a weight average molecular weight of the copolymer is 225,000 to 2,000,000, since it has been held that where general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art.  In re Aller, 105 USPQ 233.
        It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have a ratio of PVA to the sum of AA and an alkali neutralized AA of 90:10 to 52:48 or a ratio of the number of AA and an alkali neutralized AA of 67:33 to 1:99 thus having a weight average molecular weight of the copolymer is 225,000 to 2,000,000, since it has been held that discovering an optimum value of a result effective variable involves only routine skill in the art.  In re Boesch, 617 F.2d 272, 205 USPQ 215 (CCPA 1980).          Tang et al. discloses the claimed invention except for specifically teaching wherein a percentage of PVA with respect to the sum of PVA, AA and an alkali neutralized AA is 65-85% or a ratio of the number of second repeating unit, AA and a number of the third repeating unit, an alkali neutralized AA is 50:50 to 1:99 or has a tensile strength of 1,000-3,000 kgf/cm2.             It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have a percentage of PVA with respect to the sum of PVA, AA and an alkali neutralized AA is 65-85% or a ratio of the number of second repeating unit, AA and a number of the third repeating unit, an alkali neutralized AA is 50:50 to 1:99 or has a tensile strength of 1,000-3,000 kgf/cm2, since it has been held that where general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art.  In re Aller, 105 USPQ 233.
         It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have a percentage of PVA with respect to the sum of PVA, AA and an alkali neutralized AA is 65-85% or a ratio of the number of second repeating unit, AA and a number of the third repeating unit, an alkali neutralized AA is 50:50 to 1:99 or has a tensile strength of 1,000-3,000 kgf/cm2, since it has been held that discovering an optimum value of a result effective variable involves only routine skill in the art.  In re Boesch, 617 F.2d 272, 205 USPQ 215 (CCPA 1980).
Claim(s) 1-9 are rejected under 35 U.S.C. 103 as being unpatentable over Figuly et al. (US 2011/0009520).            Figuly et al. teaches in claims 1-2, water-swellable hydrogel microspheres comprise at least one monomer selected from the group consisting of acrylic acid, methacrylic acid, salts of acrylic acid and methacrylic acid, vinyl alcohol, etc. and teaches in claim 3, that the water-swellable hydrogel microspheres comprise acrylic acid and at least one monomer selected from the group consisting of sodium acrylate, 2-hydroxyethyl methacrylate, 2-hydroxyethyl acrylate, etc. Figuly et al. teaches in claim 5, that the water-swellable hydrogel microspheres comprising acrylic acid, sodium acrylate and vinyl alcohol.
        Figuly et al. discloses the claimed invention except for specifically teaching a copolymer specifically having a first repeating unit (A) represented by Chemical Formula I; a second repeating unit (B) represented by Chemical Formula II where R1=H and a third repeating unit (B) represented by Chemical Formula III where R2=H and M+=alkali  wherein a ratio of (A), vinyl alcohol to the sum of B, acrylic acid and sodium acrylate is 90:10 to 52:48 or a ratio of the number of second repeating unit, acrylic acid and a number of the third repeating unit, sodium acrylate is 67:33 to 1:99 or a weight average molecular weight of the copolymer is 225,000 to 2,000,000.        It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use a copolymer comprising vinyl alcohol; acrylic acid and sodium acrylate in the copolymer taught by Figuly et al. because it is prima facie obvious to combine two compositions each of which is taught by prior art to be useful for the same purpose in order to form a third composition that is to be used for the very same purpose.  See In re Kerkhoven, 205 USPQ 1069; In re Susi, 169 USPQ 423.         It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have a ratio of vinyl alcohol to the sum of acrylic acid and sodium acrylate of 90:10 to 52:48 or a ratio of the number of acrylic acid and sodium acrylate of 67:33 to 1:99 thus having a weight average molecular weight of the copolymer is 225,000 to 2,000,000, since it has been held that where general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art.  In re Aller, 105 USPQ 233.
        It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have a ratio of vinyl alcohol to the sum of acrylic acid and sodium acrylate of 90:10 to 52:48 or a ratio of the number of acrylic acid and sodium acrylate of 67:33 to 1:99 thus having a weight average molecular weight of the copolymer is 225,000 to 2,000,000, since it has been held that discovering an optimum value of a result effective variable involves only routine skill in the art.  In re Boesch, 617 F.2d 272, 205 USPQ 215 (CCPA 1980).          Tang et al. discloses the claimed invention except for specifically teaching wherein a percentage of vinyl alcohol with respect to the sum of vinyl alcohol, acrylic acid and sodium acrylate  is 65-85% or a ratio of the number of second repeating unit, acrylic acid and a number of the third repeating unit, sodium acrylate is 50:50 to 1:99 or has a tensile strength of 1,000-3,000 kgf/cm2.             It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have a percentage of vinyl alcohol with respect to the sum of vinyl alcohol, acrylic acid and sodium acrylate  is 65-85% or a ratio of the number of second repeating unit, acrylic acid and a number of the third repeating unit, sodium acrylate is 50:50 to 1:99 or has a tensile strength of 1,000-3,000 kgf/cm2, since it has been held that where general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art.  In re Aller, 105 USPQ 233.
          It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have a percentage of vinyl alcohol with respect to the sum of vinyl alcohol, acrylic acid and sodium acrylate  is 65-85% or a ratio of the number of second repeating unit, acrylic acid and a number of the third repeating unit, sodium acrylate is 50:50 to 1:99 or has a tensile strength of 1,000-3,000 kgf/cm2, since it has been held that discovering an optimum value of a result effective variable involves only routine skill in the art.  In re Boesch, 617 F.2d 272, 205 USPQ 215 (CCPA 1980).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Laura Weiner whose telephone number is (571)272-1294. The examiner can normally be reached 9 am-5 pm EST M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Barbara Gilliam can be reached on 571-272-1330. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/LAURA S. WEINER/
Primary Examiner
Art Unit 1727



/Laura Weiner/Primary Examiner, Art Unit 1727